



Exhibit 10.2





CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Confidential Separation Agreement and Release of All Claims (“Agreement”)
is made and entered into by and between DANNY J. HART, JR (hereinafter referred
to as “Executive”) and PDL BIOPHARMA, INC., including any and all affiliates,
parents, subsidiaries, representatives, agents, insurers, officers, directors,
and employees (hereinafter “PDL” or “the Company”).


W I T N E S S E T H:


WHEREAS, the Parties entered into a Severance Agreement as of December 12, 2012
which, as pertinent, provided Executive with certain “Termination Benefits” in
exchange for a Release in the event he resigned from the Company for “Good
Reason” as defined in Article 2 of that agreement; and


WHEREAS, Executive Claims that “Good Reason” exists for him to resign all of his
affiliations including his employment with the Company;


WHEREAS, Executive has submitted his resignation to the Company effective
October 20, 2017 (“the Termination Date”);


WHEREAS, the Parties have by this Agreement agreed to the terms applicable to
Executive given his resignation from the Company;


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the Parties as follows:


1. No Admission: This Agreement and compliance with this Agreement shall not be
construed as an admission by the Company of any liability whatsoever, or as an
admission of any violation of Executive’s rights or the rights of any person, or
the violation of any order, law, statute, duty, or contract whatsoever against
Executive or any person. The Company specifically disclaims any liability to
Executive or to any other person for any alleged violation of the rights of
Executive or any person, or for any alleged violation of any order, law,
statute, duty, or contract on the part of the Company, its Executives or agents
or related companies or their Executives or agents.


2.
Consideration: In consideration for entering this Agreement, the Company agrees
to provide to Executive: a one-time payment of $2,305,438.00 USD.



The foregoing is hereinafter referred to as the “Severance Amount.” Executive
acknowledges and agrees that he is not entitled to any part of the Severance
Amount but for his entering into this Agreement.


3.
Entire Consideration. Executive agrees that the Severance Amount shall
constitute the entire monetary consideration provided to Executive under this
Agreement, and that he will not seek any further remuneration from the Company
for any other damage, penalty, expense, wage, bonus, compensation, incentive
equity program, commission, benefit, action, attorney fee or cost either
individually or as part of a class in connection with the matters encompassed or
released by this Agreement and/or arising out of Executive’s employment with
and/or termination from the









--------------------------------------------------------------------------------





Company or any conduct or omissions occurring prior to the time Executive signs
this Agreement after the Termination Date.


4. Accord and Satisfaction. As a material condition to the receipt of any
severance Executive receives under this Agreement, Executive represents and
warrants that he does not claim entitlement to, and shall not receive, any
further compensation and/or benefits under any current or former employment
agreement with, and/or any policy and/or any stock option, incentive equity,
long-term incentive plan, severance agreement, Executive stock purchase and/or
other benefit plan of the Company other than that included in the Severance
Amount. In that regard, Executive further represents and warrants that he has
been paid for all hours worked, that he has received all wages including accrued
but unused vacation or PTO to which he was or is entitled, that he took all meal
and rest periods to which he was entitled, that he has been reimbursed for all
expenses to which he was or is entitled, and that he received all itemized wage
statements to which Executive was entitled during his employment. To the extent
any other compensation, penalties, interest, and/or benefits be claimed to exist
by the Executive, this Agreement and the consideration hereunder expressly are
agreed to and shall constitute an accord and satisfaction of any and all such
claims and/or obligations, and extinguishes them.


5. No Pending Actions. Executive represents that he has not filed any
complaints, claims, or actions against the Company, its officers, agents,
directors, supervisors, Executives, or representatives with any state, federal,
or local agency or court as of the date of execution of this Agreement.


6. Covenant Not to Sue and No Suits Filed. A “covenant not to sue” is a legal
term that means a person promises not to file a lawsuit or other legal
proceeding. It is different from the general release of claims contained above.
Besides waiving and releasing the claims above, Executive promises never to file
or prosecute a lawsuit or claim, charge or complaint of any kind against any
Releasee in any forum for any reason based on any act, omission, event,
occurrence or nonoccurrence, covered by the General Release. Excluded from this
covenant not to sue are suits to enforce the terms of this Agreement or to
challenge its validity under the ADEA. If Executive violates this covenant not
to sue, Executive shall: (i) pay the Company’s reasonable attorney’s fees and
other legal costs incurred in defending against Executive’s suit; or (ii) at the
Company’s option, Executive shall be required to repay to the Company all but
$200 of the Monetary Consideration Executive received under this Agreement.
Executive represents that, as of the date Executive executes this Agreement, he
has not filed or caused to be filed any suits against any Releasee and that no
such suits have been filed on his behalf.


7.
Confidentiality; Confidential Information; Non-Disparagement; Return of PDL
Property.



a.
Executive agrees that he will keep the facts and terms of this Agreement
completely confidential and that he will not hereafter disclose any information
concerning this Agreement to anyone other than his spouse, lawyers and/or
accountants, provided that any party hereto may make such disclosures as are
required by law and as are necessary for legitimate law.



b.
Executive acknowledges that during the course of his employment with PDL, he had
access to and was entrusted with confidential personnel and business information
(the “Confidential Information”). Executive agrees that he was obligated during
employment with the Company















2

--------------------------------------------------------------------------------





not to disclose at any time any Confidential Information to any person or entity
without prior written permission from the President/CEO of the Company and
understands that he will continue to be so obligated forever.


c.
Executive agrees that he does not have any of PDL’s property in his possession,
custody and control, including, but not limited to, all equipment (including
electronic equipment such as hard drives), files, documents and data of any
kind, whether stored in paper, disk, tape, or any other electronic form
containing any information of PDL, all keys, cards, badges or other access
devices. Executive agrees that to the extent that he has any PDL property in his
possession, custody or control, he will immediately return all PDL property in
both hard and soft form and will delete any such information for any computer or
other device he has in his possession, custody or control.



8.
Non-Disparagement. Executive agrees not to make any disparaging or defamatory
comments to any third party concerning any Releasee or the Company’s clients,
Executives, products, services, methods of doing business or employment
practices. Executive further agrees not to encourage or assist in any litigation
against any Releasee, except insofar as Executive’s testimony is required by
law. Executive agrees further not to testify in any matter in which the Company
has an interest unless he is under compulsory process or is asked to testify by
the Company. If Executive is served with process concerning any matter in which
the Employer has an interest, then Executive will immediately notify the
President of the Company of such in writing and provide the President of the
Company a copy of the process received by the Executive or Executive’s
representative.



9.
Non-Disparagement of Clients/Prospects. Executive also agrees, on behalf of
himself and his spouse, attorneys, representatives and agents, that neither he
nor any of them will make any disparaging or defamatory comments to any third
party concerning the Company’s prospects and/or clients, their respective
Executives, products, services, methods of doing business and/or employment
practices.



10.
Breach. If Executive breaches Paragraphs 8 or 9, then the Company shall have, in
addition to and without limiting any other remedy or right it may have at law or
in equity, the right to a temporary and permanent injunction restraining any
such breach, without any bond or security being required. In any such
proceeding, Executive waives any defense that the Company has an adequate remedy
at law or that the injury suffered as a consequence of such breach is not
irreparable.



11.
Non-Disclosure of Confidential or Proprietary Information. Executive further
understands and agrees that Executive shall not disclose to any third party any
confidential or proprietary information of the Company and/or its clients
regardless of how acquired or learned. By way of example and not limitation,
such information includes client lists and/or related information, product plans
and design, pricing, management organization or other organization charts, sales
or marketing plans, compensation structures and data, product quality, research
and development plans, and other business activities and plans. This Paragraph
shall not restrict Executive’s obligation to disclose such information pursuant
to legal requirements, provided Executive first gives the Company prompt notice
of such legal process and a copy of same in order that it shall have the
opportunity to object to the disclosure of such information. Executive reaffirms
the obligations Executive undertook when Executive signed the Proprietary
Information And Invention Assignment (For Employees), attached















3

--------------------------------------------------------------------------------





hereto as Attachment A and made a part of this Agreement as if fully set forth
herein.


12.
Enforcement of Agreement. Should any party to this Agreement seek intervention
of a court to resolve a dispute under this Agreement the prevailing party shall
be entitled to recover costs and expenses, including reasonable attorney fees
incurred.



13. Release.
    
a.
In consideration of the benefits provided to Executive described in this
Agreement, Executive, for himself, his spouse, and his successors and assigns,
hereby irrevocably and unconditionally releases and forever discharges the
Company and each and all of its owners, parents, subsidiaries, representatives,
agents, insurers, directors, officers, agents, supervisors, Executives,
attorneys, and their successors and assigns and all persons acting by, through,
under, or in concert with any of them, from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (“claim” or “claims”) which Executive at any time
heretofore had or claimed to have, including, without limitation, any and all
claims related or in any manner incidental to Executive’s employment with PDL or
the ending of that relationship.



b.
The parties understand the word “claims” to include all actions, complaints,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively, all claims arising out of Executive’s
employment with THE COMPANY and the termination thereof. All such claims
(including related attorneys’ fees and costs) as may exist as of the date of
this Agreement are forever barred, including but not limited to any and all tort
claims, contract claims, wrongful termination claims, public policy claims,
retaliation claims, statutory claims, personal injury claims, emotional distress
claims, privacy claims, defamation claims, fraud claims, and any and all claims
arising under any federal, state or other governmental statute, law, regulation
or ordinance relating to employment, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Executive Retirement Income Security Act,
the Fair Labor Standards Act, the Nevada Fair Employment Practices Act (codified
in Nevada Revised Statutes Chapter 613.310, et. seq.), and any federal, state or
local laws covering discrimination in employment, including race, color,
religious creed, national origin, ancestry, physical or mental disability,
medical condition, marital status, military status, family care leave,
pregnancy, sex, sexual orientation and harassment or retaliation. The only
claims that are not released by this Agreement are claims that controlling law
clearly states may not be released by settlement and claims that may arise after
the execution of this Agreement.



c.
Release of Age Discrimination Claims. In accordance with the Older Workers
            Benefit Protection Act of 1990, Executive acknowledges that he
agrees to the release         of all known and unknown claims as of the date of
this Agreement, including expressly         the waiver of any rights or claims
arising out of the Age Discrimination in Employment         Act (“ADEA”) 29
U.S.C. § 621, et seq., and in connection with such waiver:

(i)
Executive is hereby advised to consult with an attorney prior to signing this
Agreement.











4

--------------------------------------------------------------------------------





(ii)
Executive shall have a period of twenty-one (21) days from the date of receipt
of this Agreement in which to consider the terms of the Agreement. Executive may
at his option execute this Agreement at any time during the 21- day period.
Executive acknowledges receipt of this Agreement as of October 20, 2017.

(iii)
Executive may revoke this Agreement at any time during the first seven (7) days
following the execution of this Agreement, and this Agreement shall not be
effective or enforceable until the seven-day period has expired. Executive may
revoke this Agreement by notifying Chris Stone of the Company at
Chris.Stone@pdl.com prior to the expiration of the 7-day period. This Agreement
shall not become valid, effective or enforceable until the seven day period has
expired, assuming that Executive has not previously revoked his assent to this
Agreement (the “Effective Date”).

(iv)
Executive acknowledges and agrees that the consideration provided in this
Agreement is in addition to anything of value that Executive would otherwise be
entitled to receive from the Company and constitutes valid consideration in
exchange for the releases set forth in this Agreement.

Executive understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date
of this Agreement is executed are not waived.


d.
Nothing in this Release prevents Executive from filing a charge or complaint
with, or from participating in, an investigation or proceeding conducted by the
EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or other information, or
prevents Executive from exercising rights under Section 7 of the NLRA to engage
in protected, concerted activity with other Executives, although by signing this
Release, Executive is waiving the right to recover any individual relief
(including  back pay, front pay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Executive or on his behalf by any third party, except for any right Executive
may have to receive a payment from a government agency (and not the Company) for
information provided to the government agency. 



14.
Miscellaneous Acknowledgments by Executive. Executive understands and agrees
that he:

a.
Has had a reasonable opportunity to consider this Agreement before executing it.



b.
Has carefully read and fully understands all of the provisions of this
Agreement.

c.
Is, through this Agreement, releasing the Company from any and all claims
Executive may have against the Company.



d.
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.



e.
Knowingly and voluntarily intends to be legally bound by the same.



















5

--------------------------------------------------------------------------------





f.
Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of his choice prior to executing this
Agreement.

    
15. Assignment. This Agreement shall be binding upon the parties hereto and upon
their heirs, administrators, representa-tives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Executive expressly warrants that he has not transferred to any person
or entity any rights, causes of action, or claims released in this Agreement.


16.
General Provisions. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the parties
hereto. Additionally, this Agreement shall be governed by the laws of the State
of Nevada. This Agreement shall constitute the complete and total agreement
between the Company and Executive. Executive represents that he is not relying
on any other agreements or oral representations not fully expressed in this
Agreement. Executive agrees that this Agreement shall not be modified, altered,
or discharged except by written instrument signed by an authorized Company
representative and Executive. The headings in this Agreement are for reference
only, and shall not in any way affect the meaning or interpretation of this
Agreement. Executive further agrees that this Agreement may be used as evidence
in a subsequent proceeding in which the Company or Executive alleges a breach of
this Agreement or as a complete defense to any lawsuit. Other than this
exception, Executive agrees that this Agreement will not be introduced as
evidence in any legal or administrative proceeding or in any lawsuit.



17.
Enforceability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdic-tion to be wholly or partially
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable, or invalid part, term, or provision shall be deemed
not to be a part of this Agreement.



18. Complete Agreement. This Agreement supersedes all prior agreements entered
into between the Parties. The Parties represent that they are not relying on
anything not contained in this Agreement.


19. Execution. To be valid, effective and enforceable, within 21 days of
Executive’s receipt of this Agreement, and no earlier than after the Termination
Date, he must place his initials in the lower-right hand corner of each page,
sign and date it at its end, then send an executed copy to Chris Stone at
Chris.Stone@pdl.com.


20.
Agreement Is Knowing and Voluntary. Executive understands and agrees that
Executive:



a.
has had a reasonable time within which to consider this Agreement before
executing it;

b.
has carefully read and fully understands all of the provisions of this
Agreement;

c.
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement; and











6

--------------------------------------------------------------------------------





d.
knowingly and voluntarily intends to be legally bound by the same.

THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THE
AGREEMENT, KNOW, UNDERSTAND, ACCEPT AND AGREE TO ITS CONTENTS.


WHEREFORE, the Parties have read all of the foregoing, understand the same and
agree to all of the provisions contained herein.




Dated: October 22, 2017        /s/ Danny J. Hart, Jr._____________________
Danny J. Hart, Jr.




PDL BIOPHARMA, INC.




Dated: October 23, 2017 By:    /s/ John McLaughlin_____________________
John McLaughlin, Chief Executive Officer






7